TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00092-CV





Dan Morales, Attorney General of Texas, Appellant


v.


State Bar of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. 92-13495, HONORABLE F. SCOTT McCOWN, JUDGE PRESIDING





PER CURIAM


	Appellant, Dan Morales, Attorney General of Texas, has filed an unopposed motion
to dismiss the appeal.  The motion is granted.  Tex. R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Kidd and B. A. Smith
Dismissed on Appellant's Motion
Filed:  May 10, 1995
Do Not Publish